   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 1 of 18 PageID #:313




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


NEW YORK LIFE INSURANCE CO.,                )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  )              Case No. 19 C 2269
                                            )
BARBARA J. PETERS and                       )
DAIMON E. HILL, individually                )
and as independent executor                 )
of the estate of Swinter E. Hill,           )
                                            )
              Defendants-Claimants.         )


                  FINDINGS OF FACT AND CONCLUSIONS OF LAW

MATTHEW F. KENNELLY, District Judge:

       The passing of a loved one is nearly always very difficult for surviving family

members. It can be even more difficult if the loved one has, before passing, made

decisions on important matters without telling family members. In this case, the Court is

called upon to deal with exactly this type of difficult situation.

       The case involves a dispute over entitlement to the death benefit under a life

insurance policy purchased by Swinter Hill. The competing claimants are Daimon Hill

(Swinter's son) and Barbara Peters. A bench trial involving the claimants was held on

January 10, 2020. This constitutes the Court's findings of fact and conclusions of law

under Federal Rule of Civil Procedure 52(a)(1).

       Because several of those involved in this case have the last name Hill, to avoid

confusion the Court will refer to Swinter Hill, Daimon Hill, and Daimon's wife Sonji Hill by
     Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 2 of 18 PageID #:314




their first names. The Court will refer to Barbara Peters by her last name and her son

Cornelius Peters by her first name.

1.     Findings of fact (part 1)

       In 1995, Swinter Hill he purchased a life insurance policy from New York Life

Insurance Company with a death benefit of $20,000. The original primary beneficiary

was Swinter's wife, Shirley Hill, with his children, Daimon Hill and Cassandra Carr, as

secondary beneficiaries. In 2002, Swinter designated Daimon Hill as the primary

beneficiary and his stepdaughter Frances Carr as secondary beneficiary. On February

22, 2018, Swinter designated Barbara Peters, identified as his fiancée, as the sole

beneficiary under the policy.

       Swinter died on April 4, 2018. On May 9, 2018, Peters submitted a claim for the

death benefit under the insurance policy. On June 28, 2018, an attorney representing

Swinter's estate and Daimon advised New York Life that he was investigating possible

financial exploitation of Swinter by Peters. On August 14, 2018, Daimon asserted a

claim to the insurance policy's death benefit and followed this up with a written

allegation of fraud and other wrongdoing by Peters in connection with Swinter's

designation of her as the beneficiary.

       Because of the dispute over the insurance proceeds, New York Life filed an

interpleader suit in this district, naming Peters and Daimon as the respondents. New

York Life was permitted to deposit the insurance proceeds into the registry of the Court

and was then dismissed as a party, leaving Peters and Daimon to fight out the question

of entitlement to the proceeds. Daimon in effect asserted a crossclaim against Peters

seeking a ruling invalidating Swinter Hill's designation of her as the beneficiary of his life



                                              2
     Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 3 of 18 PageID #:315




insurance policy. Daimon appeared pro se, and Peters appeared by counsel. The

Court allowed three months for the parties to conduct discovery. After come intervening

events that the Court will discuss shortly, it set the case for a bench trial in January

2020 (no party had filed a jury demand).

       About three weeks before the trial date, Daimon moved to hold Peters in default

as a sanction for failure to respond to certain written discovery requests he had served

on Peters's counsel. After getting Peters's response, the Court decided to reserve

ruling on the motion for sanctions and proceed with the bench trial. The Court will take

a short detour at this point to deal with the motion for sanctions and then will continue

with its findings and conclusions regarding the bench trial.

2.     Motion for sanctions

       After the interpleader suit was filed, Peters retained counsel here in Chicago.

Daimon Hill, who lives in Arkansas, made it clear in several status hearings with the

Court—in which he appeared by telephone—that he did not intend to retain counsel. As

indicate earlier, the Court set a 90-day discovery deadline, ordering the completion of

discovery by November 5, 2019, and explained to Daimon during a status hearing the

nature and forms of discovery that he could take.

       Peters's counsel, Gwendolyn Bayless, did not serve any written discovery

requests on Daimon. And Bayless did not appear at court-ordered status hearings on

October 9 and October 22, 2019, the latter even after the Court had entered an order

directing Peters and Bayless to show cause why a sanction should not be imposed due

to Bayless's non-appearance at the October 9 status hearing. As a result, on October




                                              3
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 4 of 18 PageID #:316




22, the Court held Peters in default due to counsel's failures to appear. This apparently

got the attention of Bayless, who filed a motion to vacate the default order.

       On November 18, 2019, the Court granted Peters's motion to vacate the order of

default. On that same date, given the straightforward nature of the dispute, the Court

also set the case for a bench trial in January 2019. Daimon Hill also advised the Court

on November 18 that Peters had failed to respond to his discovery requests. The Court

said that he could file a motion for sanctions.

       On December 13, Daimon filed a motion for sanctions, seeking to hold Peters in

default for her failure to respond to his discovery requests, specifically a set of

interrogatories that he had served upon Peters's counsel. The Court has considered

the motion and Peters's response. In the response, attorney Bayless concedes that she

received the interrogatories and does not contend that Peters responded to them.

Rather, counsel contends Peters was not required to do so because there were 54

interrogatories and they were not signed. Federal Rule of Civil Procedure 33 limits a

party to "no more than 25 written interrogatories, including all discrete subparts." Fed.

R. Civ. P. 33(a)(1). And Rule 26 says that a party has "no duty to act on an unsigned . .

. request . . . until it is signed, and the court must strike it unless a signature is promptly

supplied after the omission is called to the attorney's or party's attention." Fed. R. Civ.

P. 26(g)(2).

       Peters forfeited both of these objections by failing to make them in a timely

fashion. First, she did not call to Daimon's attention the proposition that his

interrogatories were not signed—which is what the rule requires before a court may

strike an unsigned discovery request. That aside, it is not all that obvious that the



                                               4
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 5 of 18 PageID #:317




interrogatories were "unsigned." The Rules are not exactly a model of clarity when it

comes to defining what constitutes a signature by an unrepresented person, particularly

on a document like a set of interrogatories that not only is not required to be filed but in

fact may not be filed. See Fed. R. Civ. P. 5(d)(3), 11(a), 26(g)(1). Seeing as how the

purpose of a signature on a discovery request is to verify that it was issued by the party

or attorney and to make the certifications under Rule 26(g)(1)(B)(i)-(iii), the Court finds

that the sending of these requests from an e-mail address associated with Daimon Hill

and their acknowledged receipt by Peters's counsel (who repeatedly communicated with

Daimon about the case via the same e-mail address), see Dkt. No. 34, pages 3 of 9, 7

of 9, satisfies the signature requirement.

       As for the excessive number of interrogatories, this, too, is a waivable or

forfeitable objection. Indeed, the Rule permits service of more than 25 interrogatories if

the parties agree. Fed. R. Civ. P. 33(a)(1). If a party objects to an interrogatory, it must

state the objection "with specificity," and "[a]ny ground not stated in a timely objection is

waived unless the court, for good cause, excuses the failure." Fed. R. Civ. P. 33(b)(4).

Peters served no objections to the number of interrogatories, nor did she answer, for

example, the first 25. Instead, she said and did nothing until she was called on the

carpet via the motion for sanctions. That was not soon enough; Peters waived or

forfeited the objection.

       It remains for the Court to determine whether to impose a sanction due to

Peters's and her counsel's failure to answer Daimon's interrogatories. Under Federal

Rule of Civil Procedure 37(d), a court may order sanctions if a party properly served

with interrogatories fails to serve answers, objections, or a written response. Fed. R.



                                              5
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 6 of 18 PageID #:318




Civ. P. 37(d)(1)(A)(ii). The Court notes that a failure to answer "is not excused on the

ground that the discovery sought was objectionable," unless the party has served a

motion for protective order, see Fed. R. Civ. P. 37(d)(2), which Peters did not do.

Sanctions may include, among other things, directing matters to be taken as established

for purposes of the case, prohibiting the disobedient party from making certain

contentions, or rendering a default judgment. Fed. R. Civ. P. 37(d)(3), citing Fed. R.

Civ. P. 37(b)(2)(A)(i)-(vi). Instead of or in addition to these sanctions, the court "must

require" the party failing to act—or the attorney advising that party—to pay the

requesting party's expenses caused by the failure, "unless the failure was substantially

justified or other circumstances make an award of expenses unjust." Fed. R. Civ. P.

37(b)(3). A court has wide discretion in determining an appropriate sanction. See, e.g.,

Patrick v. City of Chicago, 974 F.3d 824, 831 (7th Cir. 2020); Greyer v. Ill. Dep't of

Corrs., 933 F.3d 871, 877 (7th Cir. 2019).

       Daimon requests entry of a default judgment, but "[d]efault judgment is strong

medicine for discovery abuse. It is appropriate only where there is a clear record of

delay or contumacious conduct, where other less drastic sanctions have proven

unavailing, or where a party displays willfulness, bad faith, or fault." Domanus v.

Lewicki, 742 F.3d 290, 301 (7th Cir. 2014) (internal quotation marks and citations

omitted). There was no such pattern here. It is true that Peters's attorney missed two

status hearings, but that does not amount to "a clear record of delay or contumacious

conduct," even when considered along with the failure to respond to the interrogatories.

Indeed, on the failure to respond, it is quite clear that the noncompliance (like the non-

appearances) is the fault of Peters's attorney, not Peters herself. Under the



                                              6
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 7 of 18 PageID #:319




circumstances, the Court does not believe that entry of default against Peters or any

other merits-related sanction, such as a contention-preclusion order, is appropriate.

       The failure of Peters and Bayless to serve responses to Daimon's interrogatories

deprived him of timely access to information. If Bayless had objected on the ground

that Daimon had served too many interrogatories, the Court would have required him to

limit them to 25 or perhaps a few more than that, but Peters still would have had to

answer them before the bench trial. This would have allowed Daimon a greater chance

to prepare and, perhaps, to pursue a resolution of the case prior to trial. That said,

Daimon had the opportunity to question Peters at the bench trial, and he does not

specify any documentary or other information that he might have been able to introduce

if Peters had responded to his interrogatories (or to a shortened version of them) in a

timely fashion.

       Turning to Peters's attorney Bayless, it is apparent that she chose to participate

in the proceedings only when she considered it advantageous to her and her client.

She ignored status hearings, taking action only after the Court imposed a default

sanction on her client. And she chose to ignore Daimon's written discovery until after

her client was threatened with sanctions. As the Court indicated, the fault here does not

lie with Peters. Instead, it lies with her attorney.

       Based on attorney Bayless's noncompliance, the Court imposes upon her a

monetary sanction of $3,000, payable to Daimon Hill within 10 days after entry of this

order. The Court finds that this amounts to fair compensation for the impairment of

Daimon's ability to prepare for trial caused by counsel's noncompliance. This amount




                                               7
     Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 8 of 18 PageID #:320




must be paid by Bayless and may not be billed to, charged to, or debited against her

client. Daimon's motion for sanctions [34] is otherwise denied.

3.     Findings of fact (part 2)

       The Court returns to its finding of fact. At the bench trial, held on January 10,

2020, four witnesses testified: Daimon Hill, his wife Sonji Hill, Barbara Peters, and her

son Cornelius Peters. The parties also introduced a number of exhibits. The Court will

make these exhibits part of the record, but under seal because they include personal

identifying information.

       Swinter Hill's health began to decline around 2011. At some point he was

diagnosed with stomach cancer, but he evidently recovered or at least was believed to

have recovered. He lived on his own in Chicago.

       Daimon was Swinter's only biological child. Through December 2017, Daimon

and Sonji lived in Westchester, a suburb of Chicago. Daimon owned a barbershop in

Oak Park. Daimon's relationship with Swinter had been a bit strained, but it improved

and became what Daimon and Sonji both described as a good relationship. Daimon

communicated with Swinter on a regular basis.

       Peters, a retired nurse, met Swinter in 2016 at a community center where she

taught crafts. She became his girlfriend at some point. She testified that Swinter

eventually asked her to marry him and that she agreed, but there is no evidence that a

date for a wedding was ever set.

       Swinter had a stroke in October 2017 while at Peters's home. Peters took him to

the hospital. Swinter called Daimon from the hospital to tell him what had happened.

The stroke caused Swinter some left-side paralysis. After this, he could not walk



                                             8
    Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 9 of 18 PageID #:321




unassisted and had difficulty using his left hand. His speech was somewhat slurred as

well. The testimony did not suggest, however, that his mental functioning was impaired,

at least not in a significant way.

        After the stroke, Swinter remained in the hospital for between one and two weeks

and then was transferred to a rehabilitation facility, where he stayed for three to four

weeks before being readmitted to the hospital in December 2017 for reasons not

disclosed in the record. He was then released to a different rehabilitation facility, where

he remained until late December. During the period of hospitalization and

convalescence, Daimon saw Swinter at leave five times weekly, and Sonji saw him a

little less than this.

        After his release from the rehabilitation facility in December 2018, Swinter

returned to his home. Peters testified that she was with Swinter constantly after that.

All witnesses agreed that Peters provided a significant amount of care for Swinter. She

testified that she bathed and fed him and cleaned his clothes. He spent some of his

time at his own home and some of his time at hers. Swinter had been able to manage

his affairs entirely by himself before the stroke, but not after. Daimon testified that

Peters assisted him in this regard after the stroke. Daimon had a power of attorney

from Swinter but did not exercise it, he said, because Swinter did not ask him to do so.

        Daimon and Sonji testified that after Swinter's stroke and during his recovery

period, he told them that he wanted to move away from Chicago and live out the rest of

his days in a warmer place that he could afford on his fixed income. Daimon and Sonji

discussed this and agreed to sell their home in Westchester, as well as Daimon's




                                              9
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 10 of 18 PageID #:322




barbershop in Oak Park, and move to Florida. The plan was for Swinter to move there

and live with them once he was physically able to do so.

       Daimon and Sonji rented a two-bedroom home in St. Petersburg, Florida. A few

days before their relocation, they were in an automobile accident, and Daimon was

injured. They moved to Florida as planned, but the accident, the injury, and resulting

physical therapy impaired Daimon's ability to come back and forth from Florida to

Chicago. Daimon and Sonji did not see Swinter between mid-December 2017 and his

death on April 4, 2018. Daimon did have at least some contact with Swinter by

telephone during this period.

       Peters testified that in December 2017, while in the rehabilitation facility and

when Daimon was in the process of moving to Florida, Swinter told her that he was

"going to change things." He said that he didn't think Daimon was coming to see him

enough. He did not explain further what he meant by "chang[ing] things," but it is clear

from Peters's testimony that she understood Swinter to be referring to financial matters.

       Peters testified that at some point during the period when Swinter was in the

rehabilitation facility, he told her that he did not want to move to Florida. She testified

that she encouraged him to contact Daimon and tell him this. She did not testify,

however, that Swinter ever did so. Daimon and Sonji did not indicate any awareness of

Swinter's purported unwillingness to move to Florida.

       In February 2018, Peters had surgery and was hospitalized. Prior to this, Swinter

told her that he had contacted Daimon and other relatives, but none of them were able

to come to Chicago to look after him while Peters was in the hospital. Peters enlisted a

cousin of hers to assist with Swinter during this period.



                                             10
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 11 of 18 PageID #:323




       As indicated earlier, Swinter executed a change-of-beneficiary document for his

life insurance in mid-February 2018, replacing Daimon with Peters as the primary

beneficiary of the New York life policy. He said nothing to Daimon about this; Daimon

learned about it only after Swinter's death. At some point in February 2018, Peters

testified, Swinter gave her a copy of a letter from New York Life confirming the change

of beneficiary. See Peters Exhibit 1. The letter's date is obscured by a CM/ECF

header, but it says that the effective date of the beneficiary change is February 22,

2018, and it identifies Peters as Hill's "fiancé" [sic]. Peters testified that she asked

Swinter why he had done this and remarked that Daimon would be angry; she stated

that Swinter replied with, essentially, a so-what. Peters said she was unaware of the

amount of the life insurance death benefit until after Swinter died.

       Peters's son Cornelius testified that in February 2018, he took Peters and

Swinter to US Bank, and Swinter had her added as a joint owner of his bank account

there. Peters likewise testified that this happened in February, "around the same time

that [Swinter] had put me on that [insurance] policy," which as indicated is documented

to have taken place in February. This testimony was quite plainly incorrect, as shown

by the documentary evidence. The US Bank signature card reflects that Peters was

added to the account on April 2, 2018, just two days before Swinter's death. When

confronted with this inconsistency during the trial, Peters initially suggested, quite

implausibly, that the bank had changed the date. In any event, the account statements

also support an early-April timing for the addition of Peters to the account: the February

15, 2018 and March 15, 2018 bank statements list him as the only account holder, see

Court's Exhibits 1 and 2, whereas the April 16, 2018 bank statement shows both



                                             11
    Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 12 of 18 PageID #:324




Swinter and Peters as the holders of the account. See Peters Exhibit 6. This indicates

that the addition of Peters as an account holder took place between March 15 and April

16. 1 The Court finds that, as the signature card reflects, Peters was added to the

account on April 2, 2018, two days before Swinter died.

       Peters testified that in March 2018, she and Swinter attended a funeral. After the

funeral, Swinter told her that he wanted to be cremated and said he was going to call

the same funeral home to make arrangements. According to Peters, however, Swinter

"got sick" before he could go to the funeral home for a meeting, so he asked her to

contact the funeral home. A representative from the funeral home came to see Swinter

and Peters. On March 20, 2018, Swinter signed a power of attorney authorizing Peters

to make funeral arrangements for him. See Peters Exhibit 2.

       During her direct examination, Peters testified that Swinter entered into an

agreement with the funeral home and told her to withdraw money from his account and

pay for it right away. This, too, appears to be incorrect. The funeral purchase contract

is signed not by Swinter but by Peters—presumably pursuant to the power of attorney—

and it is dated April 6, 2018, two days after Swinter's death. It sets a price of $1,061.

       Peters testified that Swinter's death came as a surprise. He "seemed okay" on

April 2-3, she stated. On April 3, he asked her to take him to see his doctor. Peters

testified that she drove Swinter to Elmhurst Hospital on April 4 to see a doctor. Her son

Cornelius testified that he went to Swinter's home around midday, and Swinter was not

feeling well. He put Swinter into Peters's car and followed them to the hospital.



1The record also reflects that Swinter issued a check from the account to Peters on
March 5, 2018 for $1000, which would not have been necessary if Peters had already
been on the account by that date. See Court Exhibit 1, p. 2.
                                            12
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 13 of 18 PageID #:325




According to Peters, Swinter passed out in the car on the way there. He was

pronounced dead upon their arrival at the hospital, at or about 2:00 p.m.

       Peters contacted Daimon by phone and told him that Swinter had died. Daimon

and Sonji immediately traveled to Chicago. A dispute arose when they went to the

funeral home to see Swinter's body. They claim they were not permitted to see Swinter

and say that the funeral home operator told them that Peters had instructed him not to

allow them to see the body. Peters denies giving any such instruction. The Court need

not delve into this further, however, as the dispute is immaterial to the lawsuit.

       Sonji testified that after visiting the funeral home, she and Daimon went to

Swinter's house. Sonji testified that the home was in disarray, there was spoiled food in

the kitchen, and the home smelled of urine. She testified that Peters told her and

Daimon that Swinter had been defecating on himself for three to four weeks but had not

told anyone. By contrast, Cornelius Peters testified that Swinter's home was in good

shape and that his mother kept it cleaned up.

       Sonji and Daimon also testified that despite Peters being on Swinter's bank

account, presumably to help him manage his finances, she had not paid a number of his

bills. They testified that they paid these bills after Swinter's death. The Hills introduced

no documents to support this testimony, however.

       The evidence also includes certain records for Swinter's bank account at US

Bank. The bank statements, some of which appear to be incomplete copies, reflect that

deposits into the account exceeded withdrawals for the periods ending on February 15

and March 15, 2018—when Swinter was the only named account holder. The bank

statement for April 15, however, reflects repeated withdrawals from the account and



                                             13
     Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 14 of 18 PageID #:326




apparent use of a debit card to make purchases, starting a day or two after Swinter's

death. These withdrawals and purchases were made by Peters, with one exception

noted below. There is a withdrawal of $1,000 on April 4; Peters testified that this was to

pay for Swinter's funeral. There are ATM withdrawals of $500 each on April 6, April 9,

and again on April 9; a withdrawal of $1,000 on April 12; and withdrawals of $2,000 on

April 18, $2,000 on April 26, and $1,000 on May 3—all made by Peters. In addition,

there are repeated uses of a debit card for purchases starting on April 10, including a

number of purchases in Ohio on April 23-24, 2018. Peters testified that she withdrew

money from the account "because [Swinter] had left the bank account in my name"—

essentially because she considered it her money. She also claimed that Swinter told

her before his death (no date was specified) to "clear the bank account out." The Court

notes some inconsistency between this claim and the fact that the balance in the bank

account dropped only about $5,000 from the date of Swinter's death to April 24, three

weeks later. It appears, however, that by June 15, the account—which held $23,556.28

on the date of Swinter's death, see Peters Exhibit 6, p. 2—had been reduced to a zero

balance. See Court Exhibit 3. At least one of these withdrawals, though, was made by

Daimon, through means that are not entirely clear. On the advice of his and the estate's

attorney, Daimon evidently transferred $10,000 (or perhaps a bit more) from the

account, for the stated purpose of preventing Peters from draining the account

completely: both Daimon and Sonji so testified.

4.      Conclusions, including conclusions of law

        The evidence appears to reflect some financial shenanigans by Peters in the

days surrounding and following Swinter Hill's death. First of all, there is evidence to



                                            14
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 15 of 18 PageID #:327




suggest that she got herself added to Swinter's bank account under suspicious

circumstances. She and her son testified this took place in February, but the evidence

shows it actually happened on April 2, 2018, just two days before Swinter's death. In

addition, the evidence is clear that beginning on the day Swinter died, Peters

determined to take or use the money that remained in the account. The circumstances

surrounding the funeral arrangements are also not explained in a satisfactory way.

Peters claimed during her testimony that the arrangements were set up and paid for

before Swinter died, but the documentary evidence indicates otherwise. And all of this

occurred during a period when Swinter was in poor health, convalescing, and was

impaired—at least physically if not mentally—and was also seemingly more or less

dependent on Peters.

       The issue in this case, however, is not whether Peters, Daimon Hill, or neither of

them was entitled to the money that Swinter Hill still had in his bank account at the time

of his death. Rather, the lawsuit concerns the New York Life insurance proceeds.

None of the evidence of financial shenanigans occurring in April 2018 has any direct

bearing on Swinter's changing of the beneficiary designation on his New York Life policy

in February 2018. There is no direct evidence that Swinter removed Daimon and

replaced him with Peters under duress, due to undue influence, or while impaired.

Indeed, although Swinter was certainly physically impaired in February 2018 due to his

October 2017 stroke, no party offered evidence that would have tended to show that he

was mentally impaired at that time in a way that would have prevented him from

exercising his own judgment. There is certainly nothing inherently implausible about the

idea that Swinter might have wanted to show gratitude toward Peters for taking care of



                                            15
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 16 of 18 PageID #:328




him or for her companionship generally. In addition, there is nothing inherently

implausible in the notion that he might have, at that point, felt closer to Peters than to

Daimon, who had moved to Florida (for good and valid reasons) and was not in regular

contact with him.

       The argument can be made that Peters's apparent financial defalcations vis-à-vis

Swinter's assets at or around the time of his death gives rise to an inference that the

change-of-beneficiary designation was executed under similarly suspicious

circumstances. On the record before the Court, however, this would not be a

reasonable inference—rather, it would be entirely speculative. No evidence introduced

at trial indicates that Peters coerced or deceived Swinter into making her the beneficiary

on his life insurance or that she in any way exercised undue influence on him in making

that designation.

       From a legal standpoint, Swinter Hill was entitled to change the beneficiary on his

life insurance policy if he wanted to, even if this was based on a whim. See, e.g.,

Schultz v. Schultz, 297 Ill. App. 3d 102, 108, 696 N.E.2d 1169, 1173 (1998); Perkins v.

Stuemke, 223 Ill. App. 3d 839, 842, 585 N.E.2d 1125, 1127 (1992). Daimon Hill, though

previously designated as primary beneficiary, had no vested entitlement to those

benefits as of the date that Swinter removed him as primary beneficiary and replaced

him with Peters.

       The only viable theory upon which Daimon can pursue a claim to the insurance

proceeds is via imposition of a constructive trust. A constructive trust is "an equitable

remedy imposed against one who, by some form of wrongdoing such as actual or

constructive fraud, breach of a fiduciary duty, duress, coercion, or mistake, has been



                                             16
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 17 of 18 PageID #:329




unjustly enriched." Schultz, 297 Ill. App. 3d at 106, 696 N.E.2d at 1173. Under the law,

however, the basis for imposing a constructive trust "must be so clear, convincing,

strong and unequivocal as to lead to but one conclusion." Suttles v. Vogel, 126 Ill. 2d

186, 194, 533 N.E.2d 901, 905 (1988). That is not the case here. There is no evidence

that Peters defrauded Swinter Hill into making her the beneficiary of his life insurance

policy or, that there was any duress or coercion on her part or mistake on Swinter's part.

An argument can be made that as a caregiver, Peters had a fiduciary relationship with

Swinter, but this would not amount to a basis to undo Swinter's decision to make her the

beneficiary of his life insurance. It would at most give rise to a presumption of fraud

based on Peters's benefitting from the relationship, and here any such presumption has

been rebutted with evidence that Swinter acted of his own free will and with a desire to

thank, or perhaps compensate, Peters for her caregiving and companionship.

       For these reasons, the Court concludes that there is no basis to invalidate

Swinter Hill's February 2018 designation of Barbara Peters as the beneficiary of his life

insurance policy issued by New York Life Insurance Company.

                                       Conclusion

       Attorney Gwendolyn Bayless is ordered to pay claimant Daimon Hill $3,000

within ten days of entry of this order, as a sanction for her noncompliance with discovery

requests. Bayless is ordered to certify her compliance with the sanctions order by a

filing on the record no later than February 5, 2021. Daimon Hill's motion for sanctions

[34] is otherwise denied. The Clerk is directed to enter judgment stating as follows:

The claim of Barbara Peters to the proceeds of Swinter Hill's New York Life insurance

policy is sustained, and the claim of Daimon Hill (individually and as executor of Swinter



                                            17
   Case: 1:19-cv-02269 Document #: 48 Filed: 01/22/21 Page 18 of 18 PageID #:330




Hill's estate) to the proceeds of the insurance policy is overruled. Peters's attorney is

directed to promptly prepare and submit to the Court, by no later than January 27, 2021,

a draft order consistent with this decision directing the Clerk to pay to Peters the amount

on deposit in the Court's registry related to this case. The proposed order should be

filed on the docket, and a Word version must be submitted to Judge Kennelly's

proposed order e-mail address pursuant to instructions that may be found on Judge

Kennelly's web page.

Date: January 22, 2021

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                            18
